

115 HRES 394 IH: Supporting international academic freedom and American universities abroad.
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 394IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Ms. Kaptur (for herself and Mr. Cook) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting international academic freedom and American universities abroad. 
Whereas American universities and colleges have worked to effectively share knowledge and promote the tradition of academic freedom around the world; Whereas American universities and colleges operating in other countries have created vibrant academic institutions that are part of the local society in the host countries and also connect local students and faculty to the United States and the world; 
Whereas such academic institutions strengthen the peaceful, productive ties between the host countries and the United States and benefit local economies, advancing the national interests of both the United States and the hosting country; Whereas academic freedom is under assault in many parts of the world, among other urgent challenges to fundamental freedoms and universal values; and 
Whereas it is essential for the United States Government to support and defend American-accredited academic institutions that are subjected to discrimination, harassment, coercion, unjustified closure or seizure: Now, therefore, be it That the House of Representatives— 
(1)believes that it should be the policy of the United States to support American-accredited academic institutions that are subjected to discrimination or harassment by foreign governments and to respond quickly in the case of the coercion, unjustified closure, or seizure of any such institution; and (2)urges the Secretary of State to take strong and effective measures to respond to any such treatment toward American-accredited academic institutions operating in other countries. 
